Name: Commission Regulation (EEC) No 681/86 of 4 March 1986 amending Regulation (EEC) No 249/77 laying down detailed rules for the implementation of Regulation (EEC) No 2681/74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy; NA;  plant product;  prices
 Date Published: nan

 5 . 3 . 86 Official Journal of the European Communities No L 62/7 COMMISSION REGULATION (EEC) No 681/86 of 4 March 1986 amending Regulation (EEC) No 249/77 laying down detailed rules for the implementation of Regulation (EEC) No 2681/74 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expendi ­ ture incurred in respect of the supply of agricultural products as food aid ('), and in particular Article 5 thereof, Whereas, pursuant to Article 1 (2) of Commission Regula ­ tion (EEC) No 249/77 (2), as last amended by Regulation (EEC) No 642/82 (3), the delivery prices for agricultural products held by the intervention agencies and supplied as food aid are calculated on the basis of the intervention or reference prices decided on in the context of the organizations of the markets in question ; whereas the Council has not yet adopted the intervention and reference prices for cereals for the 1985/86 marketing year ; whereas, by its Decision 85/329/EEC (4) and Regula ­ tion (EEC) No 2124/85 (^ the Commission , without prejudice to the decisions to be adopted by the Council and as a precautionary measure , has nonetheless adopted the buying-in prices for durum wheat and the other cereals to be applied by the intervention agencies ; whereas the said buying-in prices, adjusted, where appro ­ priate, by monthly increases, should be used as the basis for determining the value of the cereals held by the inter ­ vention agencies to be taken into account for the purposes of Community financing of expenditure on food aid : Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADjOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 (2) of Regulation (EEC) No 249/77 : 'With effect from 1 August 1985  1 July 1985 for durum wheat  and until such time as the Council fixes the intervention and references prices as provided for in Article 3 ( 1 ) of Regulation (EEC) No 2727/75, the value of cereals from intervention stocks shall be calculated by applying to the quantity removed from the intervention depot the buying-in price fixed :  in accordance with Articles 1 and 3 of Regulation (EEC) No 2124/85 as regards common wheat, barley, maize, rye and sorghum,  in accordance with Article 1 ( 1 ) and (3) of Deci ­ sion 85/329/EEC as regards durum wheat.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 288 , 25 . 10 . 1974, p. 1 . (2) OJ No L 34, 5 . 2 . 1977, p. 21 . 0 OJ No L 76, 20 . 3 . 1982, p. 13 . (&lt;) OJ No L 169, 29 . 6 . 1985, p. 94 . O OJ No L 198 , 30 . 7. 1985, p. 31 .